Citation Nr: 1709901	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected chondromalacia of the right knee.  

(The issue of entitlement to a waiver of recovery of overpayment of pension benefits is the subject of a separate decision by the Board of Veterans' Appeals).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1974 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an October 2012 Travel Board hearing.  

The case was previously before the Board in February 2013 when, in part, the Board reopened the Veteran's claim for service connection for a left knee disorder, and remanded the case for additional development.  The case was again before the Board in June 2013 when, in part, the claim for service connection for a left knee disorder was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with chondrocalcinosis and degenerative joint disease of the left knee during the appeal period.  

2.  The Veteran has competently and credibly reported recurrent left knee pain ever since a left knee injury during service.  

CONCLUSION OF LAW

Left knee chondromalacia with degenerative joint disease were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for a left knee disorder, to include as secondary to his service-connected chondromalacia of the right knee.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Service treatment records reflect the Veteran complained of bilateral knee pain in January 1977.  In February 1977, he reported that his knees were not feeling any better.  In September 1977, the Veteran received treatment for trauma of the left knee three days earlier, indicating he fell on the left knee.  On May 1980 separation report of medical examination, clinical evaluation of the lower extremities was abnormal, and revealed tenderness of the right patella; the diagnosis was chondromalacia of the right knee.  

The Veteran has reported that he has experienced left knee symptomatology, including pain, since the injury during service.  See, e.g., November 1999 Dr. E. Gabelman report (noting injuries in 1976 through 1977 when hurt both knees in service, and right and left knees never returned to normal).  

Post-service treatment records reflect that in January 1985, while performing his duties as a letter carrier, the Veteran slipped on ice and injured his left knee.  In January 1985, the Veteran underwent left knee arthroscopy for acute left knee patellar dislocation with medial retinacular disruption.  A November 1986 Associates in Orthopaedics, Inc., report noted the Veteran's complaint of continued left knee pain, swelling, and feeling of instability since the January 1985 arthroscopic surgery.  Beginning in June 1989, private treatment records reflect a diagnosis of bilateral chondromalacia patella.  See June 1989 Cleveland Clinic Foundation report; see also March 1990 Dr. J. Andrish report.  In June 1989, the Veteran underwent bilateral arthroscopy with lateral retinacular releases.  

On December 1989 VA knees examination, the examiner noted the Veteran had meniscus and chondromalacia of the left knee at the time of the first surgery.  The diagnosis provided included residual of post-operative injury, left knee, with chondromalacia.  

A May 1992 private treatment record from Dr. G. Katz noted the initial injury to the Veteran's left knee in 1985, as well as his left knee surgical history.  After noting the Veteran's injury and surgical history, Dr. G. Katz opined that he did not feel the chondromalacia of the left patella was caused by the incident in January 1985.  If chondromalacia was present on the first arthroscopy, then he felt it was pre-existing and would not be caused by one particular fall or twisting injury to the knee.  

On April 2013 VA knee and lower leg examination, the examiner diagnosed chondrocalcinosis - it is unclear as to which or both knees are included in the diagnosis - and bilateral degenerative joint disease.  It was noted the Veteran had multiple post-service injuries to both knees, and given multiple worker's compensation cases to both knees post-service.  The examiner opined that the degenerative arthritis of both knees was not related to in-service complaints.  There was no objective medical evidence his arthritis of both knees had its developmental onset during service, and no objective medical evidence the left knee condition had its onset during his active service, or was permanently worsened by or caused by his service-connected chondromalacia of the right knee.  Because the April 2013 VA examiner did not provide an explanation for his opinion, the Board requested another opinion.  

On June 2014 VA knee and lower leg conditions examination, it was opined that the Veteran's degenerative arthritis of both knees was not related to in-service complaints, but more likely related to aging, tobacco abuse, etcetera.  There was no objective medical evidence the Veteran's arthritis of both knees had its developmental onset during service.  The examiner also opined that there was no objective medical evidence the Veteran's left knee condition had its onset during active service, or was caused or permanently worsened by his service-connected chondromalacia of the right knee.  It was opined that his degenerative arthritis of the left knee was part of the normal aging process and therefore there was no objective evidence the left knee condition was caused by or permanently aggravated beyond the normal progression by his service-connected right knee condition.  

In addition, the Veteran has testified that he has suffered left knee pain ever since the documented left knee complaints and treatment in 1977.  The Veteran is competent to report on the nature, frequency, and severity of his left knee pain and the Board finds his testimony to be credible, especially given that he reported this in the context of treatment.  

Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Based on the Veteran's competent and credible testimony, and the evidence in support of and against the Veteran's claim, resolving all doubt in the Veteran's favor, service connection for chondromalacia and degenerative joint disease of the left knee is granted.  38 C.F.R. § 3.303(a).  


ORDER

Service connection for left knee chondromalacia with degenerative joint disease is granted.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


